Name: Commission Regulation (EEC) No 875/82 of 15 April 1982 correcting Regulation (EEC) No 807/82 amending the monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 101 /42 Official Journal of the European Communities 16. 4. 82 COMMISSION REGULATION (EEC) No 875/82 of IS April 1982 correcting Regulation (EEC) No 807/82 amending the monetary compensatory amounts opinion ; whereas it is therefore necessary to amend the Regulation ' in question, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3605/81 (2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 2901 /81 of 7 October 1981 (3), as last amended by Regulation (EEC) No 807/82 (4) ; whereas a check has revealed that Annex IV to that Regulation does not correspond to that submitted to the management committee for an In Annex IV to Regulation (EEC) No 807/82, ' 1-01 8 147' shall be replaced by '0'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply on application by the party concerned from 5 April 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 April 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 12. 5 . 1971 , p . 1 . (2) OJ No L 362, 17. 12. 1981 , p . 2. (3) OJ No L 288, 8 . 10 . 1981 , p . 1 . O OJ No L 92, 6 . 4. 1982, p . 21 .